Dismissed and Memorandum Opinion filed November 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00743-CV

 GEORGE JOSEPH ASSETS, LLC, AND THE ACKEL HEIRS (GEORGE
    ACKEL, III, ADAM A. ACKEL, ALANA ACKEL TALLO AND
                ALEXANDER ACKEL)., Appellants
                                        V.

   JERILYN LEA CHENEVERT, F/K/A JERILYN LEA ACKEL AND J
            CHENEVERT PROPERTIES, LLC, Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-06084

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed September 20, 2016. The notice of
appeal was filed on October 18, 2016. To date, our records show that appellants
have not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless party is excused by statute or by appellate rules from
paying costs); Tex. Gov’t Code Ann. § 51.207.
      On October 25, 2016, this court ordered appellants to pay the appellate filing
fee on or before November 4, 2016, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                          2